ADVISORY ACTION ATTACHMENT
AMENDMENTS
3.	The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will not be entered because:
a)	They raise new issues that would require further consideration and/or search.
The amendments dated 10/18/2021 further limit the claims to a kit comprising a set. The set consists of at least 12 to 100 oligonucleotides. The set is for measuring an expression level of genes from a first gene set, a second gene set, a third gene set and a fourth gene set. Each gene set consists of at least 3 genes and not more than 100 genes. Each gene set is described as “consisting of at least 3 genes and not more than 100 genes comprises” and then recites a list of genes. These new limitation further narrow the scope of the claims, and thus requires additional search and consideration because the claims now require these additional limitations.  These new limitations were not present at the time of the final rejection, and therefore will not be searched.
It is unclear how the description of the gene sets limits the structural features of the set. It particular it is unclear how many oligonucleotides for each gene set are required measuring an expression level of genes. The gene sets are described but the number of oligonucleotides specific for genes of each gene set is not clearly defined.
It is unclear what the scope of the gene sets are as they are described as “consisting of at least 3 genes and not more than 100 genes comprises”. The conflicting use of both “consisting of” and “comprises” creates confusion about the scope of the genes within the sets.

b)	They raise the issue of new matter.
Claims 1 and 51 require a set of oligonucleotides for measuring an expression level of genes from four sets. The four gene sets are described as “consisting of at least 3 gene and not more than 100 genes comprises”. The use of the open term comprises in regards to the gene list encompasses genes in addition to those listed in the claim. The following analysis is similar to that which was presented in the Office action dated 2/16/2021.
The instant specification describes the use of existing gene array data from colorectal cancer samples (para. 93). Using a training set of the data, gene profiles for the CMS groups were identified, which correspond to the gene sets of the amended claims. The specification provides Table 3a, which is identified as listing the 100 highest ranked candidate genes for each CMS subtype. The specification demonstrates that more than 100 genes were actually predictive because on the 100 highest ranked candidates were to be disclosed, but does not provide information about what other genes were predictive for each of the four CMS. Thus, the instant specification does not adequately describe the full scope of claims 1 and 51, as there is no guidance as to how many additional genes are predictable of each of the four CMS/gene sets and what those genes actually are. In other words, the specification does not adequately describe the full scope of the gene sets which “comprise” the genes listed in the claim. The 
Other studies have described the gene expression within the CMS groups of 1 to 4. Linnekamp (Cell Death and Differentiation. 2018. 25:616-633; cited on the 9/8/2020 IDS) describes differentially expressed and classifier genes for CMS1, CMS2, CMS3 and CMS4. In Table S1, Linnekamp lists the top differentially expressed genes for all CMSs. None of the CMS1 genes listed by Linnekamp overlap with the CMS1 genes listed in the instant specification. Linnekamp identifies A1CF and PPR1R14D as CMS2 genes, and the instant specification identifies them as CMS1 genes. Linnekamp identifies COL5A2, FSTL1 and MEIS2 as CMS4 genes, while the instant specification identifies them as CMS3, CMS3 and CMS2 genes, respectively. The only shared genes are PLAGL2, PLEKHG6, KLK1, MUC2, AKT3, ATP8B2, FERMT2 and SLIT2. In Table S2 there is some overlap in genes between the instant specification and Linnekamp (CMS1 - DACH1, PPP1CB, QPRT; CMS2 – CEL, GPX8, KRT23, MEIS2; CMS3 – REG4, TFF3); however, a majority of the genes listed by Linnekamp are not identified in the instant specification. In fact none of the CMS4 genes identified by Linnekamp overlap with those in the instant specification.
Guinney (Nat Med. 2015. 21(11):1350-1356; cited on the 9/8/2020 IDS) provides a list of genes that are significant for one CMS versus the others. The gene list in Table 8 of the Supplementary Materials is materially different than the list provided in the instant specification.
The instant specification provides no guidance as to whether those genes listed by Linnekamp or by Guinney as a whole would be encompassed by the gene targeted 

REQUEST OF RECONSIDERATION/OTHER
12.	The request of reconsideration has been considered but does NOT place the application in condition for allowance because:
a)	Applicant's after-final arguments filed 10/18/2021 (hereafter the "Remarks") have been fully considered but they are not persuasive because applicant's arguments (Remarks, p. 16-19) refer to the amended claims dated 10/18/2021 and rely solely on the amendments. Since the amendments have not been entered, the after final arguments referring to the amendments have not been considered.
The examiner suggests the claim language clearly defines the structural features of the set of oligonucleotides rather than the elements encompassed by the gene sets. The oligonucleotides target genes selected from the gene sets. Limiting the size of the gene set and describing details of the gene set does not limit the minimal number of oligonucleotides that are required for measuring an expression level of genes for each set.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634